The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the limitation “computer-readable storage device”.  In light of the Applicant's Specification being silent in defining the term “computer-readable storage device” and acknowledging the current ordinary meaning of “computer-readable storage device” in the electronics and storage arts to encompass transitory media.
Applicant is encouraged to amend Claims 16-20 to read “non-transitory computer-readable storage device” in order to overcome the rejection under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US Patent Application 20220067139) in the view of Farhan (US Patent 10311224).
As per claim 1, Rodriguez teaches a method [100, fig. 1] for validating secure assembly and delivery of an IHS (Information Handling System), the method comprising:
initializing a validation process of the IHS, wherein the validation process delays further booting of the IHS until detected hardware components of the IHS are validated [0015, 0021, 0028-0030, fig. 1-2 as pointed out upon booting the system determines the identification of the hardware component if result is valid then the device is allowed to boot and resume operation].
when the comparison validates the detected hardware components of the IHS, allowing further booting of the HIS [0028-0030, comparing hardware serial number with other serial number and make booting determination accordingly].
	Rodriguez does not teach retrieving, by the validation process, an inventory certificate uploaded to the HIS during factory provisioning of the IHS, wherein the inventory certificate includes an inventory identifying a plurality of hardware components installed during factory assembly of the HIS;
collecting, by the validation process, an inventory of the detected hardware components of the HIS;
comparing the collected inventory of detected hardware components against the inventory from the inventory certificate in order to validate the detected hardware components of the IHS as the same hardware components installed during factory assembly of the HIS. 
However, Farhan teaches retrieving, by the validation process, an inventory certificate uploaded to the HIS during factory provisioning of the IHS, wherein the inventory certificate includes an inventory identifying a plurality of hardware components installed during factory assembly of the HIS [col. 3 lines 48-67, col. 4 lines 1-15, col. 7 lines 20-55, fig. 2, as pointed out plurality of component identifiers are retrieved as well as security such as hash information where they are identified during transportation from the factory.  For example, rack configurations can be authenticated so as to ensure that they have not been tampered with during the shipment, storage and deployment of the rack configurations at data centers within the cloud environment].
collecting, by the validation process, an inventory of the detected hardware components of the HIS [col. 5 lines 5-10, as pointed out agent 132 can collect multiple device identifiers, such as is shown at 134, from the different rack components 130].
comparing the collected inventory of detected hardware components against the inventory from the inventory certificate in order to validate the detected hardware components of the IHS as the same hardware components installed during factory assembly of the HIS [col. 5 lines 50-67, col. 6 lines 60-67, col. 7 lines 1-19, col. 8 lines 15-20, as pointed out the manufacturer result can be comparted to the result collected where comparison can be made for determination.  In this case, the result can be used to determine the validation of the components].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Rodriguez to include the method of Farhan in order to retrieve validation components from the manufacturer and compare them with hardware list of components to determine if the components have not been compromised.

As per claim 2, Rodriguez does not teach when the comparison does not validate the detected hardware components of the IHS, notifying a user of the IHS of the discrepancy between the detected hardware components of the IHS and the hardware components installed during factory assembly of the IHS.
However, Farhan teaches when the comparison does not validate the detected hardware components of the IHS, notifying a user of the IHS of the discrepancy between the detected hardware components of the IHS and the hardware components installed during factory assembly of the HIS [col. 6 lines 60-67, col. 6 lines 1-19, as pointed out when there is a mismatch in the authentication an error message can be sent to the administrator for notification].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Rodriguez to include the method of Farhan to retrieve the list of hardware and compare them and if there is a mismatch to send a notification to the administrator.

As per claim 3, Rodrigues does not teach, allowing the user to disable a detected hardware component of the IHS that is not validated.
However, Farhan teaches allowing the user to disable a detected hardware component of the IHS that is not validated [user policy can allow the rack with the component to be disable.  For example, the policy can also control what actions to take if there is a match or mismatch. For example, in the event of a mismatch, alerts can be issued or the rack can be taken offline].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Rodriguez to include the method of Farhan to disable specific component based on authentication.

As per claim 4, Rodriguez does not teach, allowing the user to authorize use of a detected hardware components of the IHS that is not validated. 
However, Farhan teaches allowing the user to authorize use of a detected hardware components of the IHS that is not validated [col. 6 lines 60-67, col. 7 lines 1-19, depending of the policy taken by the administrator].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Rodriguez to include the method of Farhan to program different policy make specific decision accordingly.

As per claim 5, Rodriguez does not teach, updating the inventory certificate to identify the authorized hardware components as a hardware component validated by the user.
However, Farhan teaches updating the inventory certificate to identify the authorized hardware components as a hardware component validated by the user [col. 11 lines 3-24, continue check and check frequency for authentication validation].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Rodriguez to include the method of Farhan to check and update authentication of the components. 

As per claim 6, Rodriguez does not teach, the inventory certificate further identifies a plurality of hardware components provided for installation in the HIS by a trusted entity.
Farhan teaches the inventory certificate further identifies a plurality of hardware components provided for installation in the HIS by a trusted entity [col. 8 lines 38-67, digital key storage for components].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Rodriguez to include the method of Farhan to store each component identification match with digital key certificate].

As per claim 7, Rodriguez teaches validates the detected hardware components of the IHS as the same hardware components installed during factory assembly of the IHS or as hardware components provided for installation in the IHS by a trusted entity [0015, 0021-0023, battery and other components validation].

As per claim 8, Rodriguez does not teach the inventory certificate is uploaded to the HIS by a remote access controller of the IHS storing the inventory certificate to a persistent memory of the HIS [server can be used for device identification. 
However, Farhan teaches the inventory certificate is uploaded to the HIS by a remote access controller of the IHS storing the inventory certificate to a persistent memory of the HIS [server can be used for device identification [col. 6 lines 3-13, col. 6 lines 49-59, server can be used to get device identification].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Rodriguez to include the method of Farhan to enable to read and write inventory information to and from the server.

As per claims 9-20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 9-20 are also rejected as being unpatentable over Rodriguez in view of Farhan for the same reasons set forth in the rejected claims above.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jacquin (US 20210073003) teaches integrity manifest certificate.
Gimpl (US 20070061227) teaches determining a computer system inventory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187